Citation Nr: 1108605	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depressive disorder not otherwise specified and posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.  He received the Bronze Star Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for PTSD.

In April 2009, the Board denied the claim for service connection for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a September 2010 decision, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.  

Although the Veteran's initial June 2004 claim for service connection for a psychiatric disability was limited to PTSD only, the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue as a claim for entitlement to service connection for a psychiatric disability, to include depressive disorder not otherwise specified and PTSD. 

The record reflects that the Veteran was previously represented by the North Carolina Department of Veterans Affairs, as shown in an October 1971 VA Form 23-22.  This representation was revoked in August 2008, prior to receipt of the case at the Board.  In January 2011, the Veteran was notified of his right to representation and was asked to clarify his choice of representation.  In a January 2011 statement (VA Form 21-4138), he indicated that he wished to represent himself.  As no current power of attorney is associated with the claims file, the Veteran is now unrepresented.

The issue of entitlement to service connection for a cardiac disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Court has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
Id. at 39852.
Private treatment records, including a February 2007 examination report from Psychological Consulting Services, reveal that the Veteran has been diagnosed as having PTSD and depressive disorder not otherwise specified.  Thus, current psychiatric disabilities have been demonstrated.

The Veteran has claimed various stressors while serving in Vietnam, some of which were reportedly related to traumatic combat experiences.  The stressors reported by the Veteran include the following:  witnessing numerous injured and deceased soldiers, receiving incoming enemy fire on numerous occasions while stationed in Phu Bai, and witnessing a fellow soldier get seriously burned after getting hit by incoming mortar rounds while carrying a tank of gasoline.

The Veteran has also reported that he has experienced chronic psychiatric symptoms ever since his return from Vietnam and all of the documented diagnoses of PTSD have been based upon his reported in-service stressors.  For example, an October 2006 examination report from Psychological Consulting Services indicates that his Criterion A stressors involved traumatic events that involved the serious threat of injury to self and serious injury to and death of others and to which the Veteran responded with fear, helplessness, and horror.

In sum, the evidence reveals that the Veteran has been diagnosed as having current PTSD related to reported in-service stressors and current depressive disorder not otherwise specified which may be related to his service.  An examination is needed to determine whether the Veteran's current psychiatric disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of his current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service.

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity (in accordance with the revised criteria) is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).

In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of PTSD and depressive disorder not otherwise specified.   

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service combat, his symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.  

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



